Exhibit 10.1

 

PATENT ACQUISITION AGREEMENT

 

This Patent Acquisition Agreement (“Agreement”) is entered into effective as of
this 31 day of May, 2005 (“Effective Date”), by and among Summit Telecom
Systems, Inc., a New Jersey corporation having a principal place of business at
158 Chateau Thierry Avenue, Madison, New Jersey 07940 (“Assignor”), and
Arbinet-thexchange, Inc., a Delaware corporation, having a principal place of
business at 120 Albany Street, Tower II, Suite 450, New Brunswick, NJ 08901
(“Assignee”).

 

WITNESSETH

 

WHEREAS, Assignor is willing to sell its right, title and interest in certain of
its patents and patent applications to Assignee; and

 

WHEREAS, Assignee wishes to acquire such patents and patent applications in a
transaction described herein (the “Acquisition”).

 

NOW THEREFORE

 

In view of the foregoing premises and the mutual covenants set forth herein, the
parties agree as follows:

 

1.0 DEFINITIONS

 

1.1 Assigned Patents. The U.S. and non-U.S. patents and patent applications,
including any divisional, continuation, continuation-in-part, reissue or
re-examination applications, or patents issuing therefrom (and further including
any foreign counterpart patents and applications corresponding thereto), as more
particularly set forth in Schedule I hereto, but excluding the Non-Assigned
Patent as defined and described herein.

 

1.2 Assigned Application. U.S. Patent Application No. 09/925,758, which
published on February 13, 2003 as U.S. Patent Application Publication No.
US2003/0033238 Al (the “ ‘758 Application”), including any divisional,
continuation, reissue or re-examination applications, or patents issuing
therefrom (and further including any foreign counterpart patents and
applications corresponding thereto).

 

1.3 Non-Assigned Patent. U.S. Patent No. 6,167,124, including any reissue or
re-examination applications, or patents issuing therefrom, as well as any other
patents which do not claim priority to any of the Assigned Patents or Assigned
Application.

 

2.0 CONDITIONS TO CLOSING

 

The closing of the Acquisition is subject to the following conditions:

 

2.1 Due Diligence for Assigned Patents. The Assignee and its attorneys shall
have satisfactorily completed their due diligence investigation of the Assignor
and the Assigned Patents. Between the Effective Date and the closing, these
representatives shall be given full access to all files owned or controlled by
Assignor (excluding all documents covered by

 



--------------------------------------------------------------------------------

Assignor’s attorney-client privilege) relating to the ownership, prosecution or
issuance of the Assigned Patents (collectively, the “Assigned Patents Files”).
Assignor agrees to cause its officers and management to cooperate fully with
Assignee’s representatives and agents and to make themselves available to the
extent reasonably necessary to complete the due diligence process and the
closing of the Acquisition.

 

2.2 Due Diligence for Assigned Application. The Assignee and its attorneys shall
have satisfactorily completed their due diligence investigation of the Assignor
and the Assigned Application. Between the Effective Date and the closing,
Assignee and its attorneys shall be given full access to all files provided to
Assignor or its affiliates by patent counsel for the ‘758 Application and to all
documents executed or prepared by Assignor or its affiliates or attorneys as a
result of the filing and prosecution of the ‘758 Application with the USPTO or
to effect the assignment to Assignor of the entire right, title and interest in
the ‘758 Application of two of the eight co-inventors named therein (excluding,
in each case, all documents covered by attorney-client privilege) (collectively,
the “Assigned Application Files”). Assignor agrees to cause its officers and
management to cooperate fully with Assignee’s representatives and agents and to
make themselves available to the extent reasonably necessary to complete the due
diligence process and the closing of the Acquisition.

 

2.3 Closing Date. The closing of the Acquisition shall take place on a date to
be mutually agreed by Assignor and Assignee, but in no event later than June 28,
2005 (the “Closing Date”), provided, however, that Assignor allows the due
diligence process set out in Sections 2.1 and 2.2 above (“Due Diligence”) to
commence at least two weeks prior to the Closing Date. If Assignor fails to do
so, then the Closing Date shall be two weeks from such date.

 

2.4 Document Return or Disposition. In the event the Acquisition fails to close
on or before the Closing Date specified in Section 2.3 above, unless otherwise
agreed to in a writing signed by the Assignor and Assignee, Assignee shall (i)
immediately return to Assignor all files and materials made available by
Assignor to Assignee or its attorneys or agents under Section 2.1 or Section 2.2
hereof or otherwise under this Agreement (together with all copies of such files
and materials made by Assignee or its attorneys or agents, expressly excluding
any materials containing information protected by attorney-client privilege,
attorney work product, or any other applicable privilege), and (ii) immediately
destroy and discard, or cause to be destroyed or discarded, all notes,
memoranda, analyses, opinions, recordings, and any other written or recorded
information or media prepared by Assignee or its attorneys or agents (including
materials containing information protected by attorney-client privilege,
attorney work product, or any other applicable privilege) as a result of, or in
connection with, the review by Assignee of any non-public files or materials
made available by Assignor to Assignee under Section 2.1 or Section 2.2 hereof
or otherwise under this Agreement.

 

3.0 ASSIGNMENT

 

3.1 Assignment of Assigned Patents. Assignor agrees to sell, transfer and assign
its entire right, title and interest in the Assigned Patents to Assignee
pursuant to the Patent Assignment attached hereto as Exhibit A, free and clear
of all liens, mortgages, pledges, security interests, prior assignments and
encumbrances of any kind or nature whatsoever. On the Closing Date, Assignor
shall execute and have notarized a Patent Assignment in the form attached hereto
as

 

2



--------------------------------------------------------------------------------

Exhibit A for filing by Assignee with the U.S. Patent and Trademark Office (the
“USPTO”) and any foreign patent office that is relevant. Upon the closing of the
Acquisition, this Patent Assignment shall be effective and, thereafter, (i)
Assignee shall have sole responsibility and authority to prosecute any pending
patent application included in the Assigned Patents, and (ii) Assignee shall
assume responsibility for all fees and expenses associated with the Assigned
Patents including, without limitation, all maintenance, annuity and
prosecution-related fees and expenses.

 

3.2 Further Assurances as to Assigned Patents. At any time and from time to time
after the closing of the Acquisition, at Assignee’s reasonable request and
expense, Assignor shall promptly execute and deliver, and shall cause its
officers and employees (when appropriate) to execute and deliver, in a form
reasonably acceptable to Assignor, such instruments of sale, transfer,
conveyance, assignment and confirmation as may reasonably be required, and shall
take such other action as Assignee may reasonably request, to more effectively
transfer, convey and assign to Assignee all of Assignor’s right, title and
interest in the Assigned Patents and to confirm such sale, transfer, conveyance
and assignment by Assignor to Assignee. In the event that a party becomes aware
of any existing patent or pending patent application that is covered by the
definition of Assigned Patents but which is not currently listed on Schedule I,
such patent or patent application shall automatically be added to Schedule I and
shall be deemed to constitute Assigned Patents for all purposes hereunder. Prior
to the closing of the Acquisition, Assignor will procure a certification from
Jack J. Johnson (“Johnson”) and William F. Coyle (“Coyle”) (together, the
“Assigned Patents Co-Inventors”), in the form attached hereto as Exhibit C, in
which the Assigned Patents Co-Inventors each certify that (i) the co-inventors
named in the issued U.S. patents and pending applications listed in Schedule 1
of this Agreement are the joint inventors of the claimed subject matter therein,
(ii) the co-inventors have no knowledge of any misjoinder or nonjoinder of
inventorship in the Assigned Patents, (iii) each has assigned all of his
ownership interests in the Assigned Patents (excluding U.S. Patent No.
5,606,602) to Assignor, and (iv) each has assigned all of his ownership interest
in U.S. Patent No. 5,606,602 to Geophonic Networks, Inc. (“Geophonic”). Assignor
will also procure, prior to the closing of the Acquisition, a certification from
Geophonic, in the form attached hereto as Exhibit D, in which Geophonic
certifies that it has assigned all of its ownership interest in U.S. Patent No.
5,606,602 to Assignor.

 

3.3 Assignment of Assigned Application. Assignor agrees to sell, transfer and
assign to Assignee all right, title and interest Assignor may hold in the
Assigned Application, as the assignee of the entire right, title and interest of
two of the eight named co-inventors listed in the Assigned Application, pursuant
to the Patent Assignment attached hereto as Exhibit B. On the Closing Date,
Assignor shall execute and have notarized a Patent Assignment in the form
attached as Exhibit B for filing by Assignee with the USPTO and any foreign
patent office that is relevant. Assignor is unaware of any divisional,
continuation, continuation-in-part, reissue or re- examination applications, or
any patents issuing therefrom (or any foreign counterpart patents or
applications corresponding thereto) that rely on U.S. Application No. 09/925,758
for priority. Within five days after closing, Assignor will notify Accenture’s
counsel in writing of the change of ownership.

 

3.4 Further Assurances as to Assigned Application. At any time and from time to
time after the closing of the Acquisition, at Assignee’s reasonable request and
expense, Assignor shall

 

3



--------------------------------------------------------------------------------

promptly execute and deliver, and shall cause its officers and employees (when
appropriate) to execute and deliver, in a form reasonably acceptable to
Assignor, such instruments of sale, transfer, conveyance, assignment and
confirmation as may reasonably be required, and shall take such other action as
Assignee may reasonably request, to more effectively transfer, convey and assign
to Assignee all of Assignor’s right, title and interest in the Assigned
Application and to confirm such sale, transfer, conveyance and assignment by
Assignor to Assignee. Prior to the closing of the Acquisition, Assignor will
procure a certification from Johnson and Coyle, in the form attached hereto as
Exhibit E, in which Johnson and Coyle each certify that (i) he has been listed
as one of eight persons named in the Assigned Application as co-inventors of at
least a portion of the claimed subject matter therein, and (ii) each has
assigned all of his ownership interests in the Assigned Application to Assignor.

 

3.5 Retention by Assignor of Non-Assigned Patent. Assignor owns all right, title
and interest in and to the Non-Assigned Patent and, after the closing of the
Acquisition as described elsewhere in this Agreement, Assignor shall continue to
own all right, title and interest in and to Non-Assigned Patent. No portion of
the Non-Assigned Patent is being sold, transferred, conveyed or assigned by
Assignor to Assignee under this Agreement or otherwise.

 

4.0 CONSIDERATION

 

4.1 Payment. In full consideration of the assignment of rights made hereunder,
and subject to Section 2.0 herein, Assignee shall pay to Assignor a total sum of
One Million One Hundred Thousand U.S. Dollars ($1,100,000.00) (the “Purchase
Price”) in two installments as follows: (i) the first installment shall be in
the amount of Nine Hundred Thousand Dollars ($900,000.00) in cash and shall be
paid to Assignor on the Closing Date (the “First Installment”); and (ii) the
second installment shall be in the amount of Two Hundred Thousand Dollars
($200,000.00) in cash and shall be paid on January 5, 2006 (the “Second
Installment”).

 

4.2 Escrow Account. To secure payment of the Second Installment, the Assignee
shall deposit on the Closing Date the sum of Two Hundred Thousand Dollars
($200,000.00) in cash into a non-interest bearing escrow account (the “Escrow
Account”) with an FDIC-insured national banking institution (the “Escrow Agent”)
mutually acceptable to the parties. The Escrow Account shall be established
pursuant to a mutually acceptable Escrow Agreement that shall contain
instructions directing the Escrow Agent to pay all monies in the Escrow Account
to Assignor on January 5, 2006 in full satisfaction of the payment of such
Second Installment. The costs and expenses of such Escrow Agent shall be shared
equally by Assignor and Assignee.

 

4.3 Method of Payment. The First Installment and the Second Installment shall
each be paid to Assignor either by bank wire, with receipt confirmed by the
receiving bank to an account designated by Assignor for this purpose, or by
delivering to Assignee a bank certified or cashier’s check for the applicable
amount.

 

4



--------------------------------------------------------------------------------

5.0 REPRESENTATIONS, WARRANTIES AND DISCLAIMERS OF ASSIGNOR

 

With respect to the Assigned Patents, Assignor represents and warrants to
Assignee as follows in Sections 5.1 through and including Section 5.8:

 

5.1 Assigned Patents. Schedule I hereto lists all patents and patent
applications included within the definition of Assigned Patents under this
Agreement.

 

5.2 Ownership of Assigned Patents. Assignor is the sole and exclusive owner of
the Assigned Patents, and it has the unencumbered right to sell and transfer its
entire right, title and interest in the Assigned Patents to Assignee as
contemplated hereby. The Assigned Patents are free and clear of all liens,
mortgages, pledges, security interests, prior assignments or encumbrances, and
any restrictions on transfer.

 

5.3 Files. Assignor shall use its best efforts to provide to Assignee all
existing files and records specified in Section 2.1 hereof as the Assigned
Patents Files.

 

5.4 Licenses as to Assigned Patents. Assignor has not granted any license or
right under any of the Assigned Patents to any third party.

 

5.5 Status of Patents and Applications as to Assigned Patents. All maintenance
fees required to be paid as of the Closing Date with respect to all issued U.S.
patents listed in Schedule I hereto have been or shall be paid by Assignor. To
the best of Assignor’s knowledge, U.S. Application No. 09/851,483 is pending at
the USPTO and Japanese Patent Application No. JP 2000-527077 is pending at the
Japanese Patent Office.

 

5.6 Sufficiency of Rights as to Assigned Patents. All issued patents included as
Assigned Patents are subsisting and in full force and effect. At the closing of
the Acquisition, Assignor will assign its entire right, title and interest in
the Assigned Patents to Assignee. The execution of this Agreement will not
result in the loss or impairment of the right, title and interest in the
Assigned Patents that Assignor will convey to Assignee at closing.

 

5.7 Claims as to Assigned Patents. To the best of Assignor’s knowledge, there
are no actions, suits, investigations, claims or proceedings threatened, pending
or in progress relating to the Assigned Patents. To the best of Assignor’s
knowledge, none of the Assigned Patents have been or are currently involved in
any reexamination, reissue, interference proceeding or any similar proceeding
and no such proceedings are pending or threatened. No settlement agreements,
consents, judgments, orders, forbearance to sue or similar obligations limit or
restrict Assignor’s rights in and to any of the Assigned Patents. Assignor has
not asserted any claim against any third party relating to infringement of the
Assigned Patents.

 

5.8 No Prior Disclosures as to Assigned Patents. To the best of Assignor’s
knowledge, Assignor has made no public disclosures of any non-public portion of
the claimed subject matter contained in the Assigned Patents prior to filing
with the USPTO a U.S. patent application pertaining to any such non-public
portion.

 

5



--------------------------------------------------------------------------------

With respect to the Assigned Application, Assignor represents and warrants to
Assignee as follows in Section 5.9 through and including Section 5.14:

 

5.9 Ownership of Assigned Application. Assignor is the assignee of the entire
right, title and interest in the Assigned Application of two of the eight
co-inventors named in the Assigned Application, and Assignor has the
unencumbered right to sell and transfer its entire right, title and interest in
the Assigned Application to Assignee as contemplated hereby. To Assignor’s
knowledge, the Assignor’s ownership rights in the Assigned Application as such
assignee of the entire right, title and interest in the Assigned Application of
two of the eight named co-inventors are free and clear of all liens, mortgages,
pledges, security interests, prior assignments or encumbrances, and any
restrictions on transfer.

 

5.10 Files. Assignor shall use its best efforts to provide to Assignee all
existing files and records specified in Section 2.2 as the Assigned Application
Files.

 

5.11 Licenses as to Assigned Application. Assignor has not granted any license
or right under, the Assigned Application to any third party.

 

5.12 Status of Assigned Application. To Assignor’s knowledge, the Assigned
Application is pending at the USPTO.

 

5.13 Sufficiency of Rights as to Assigned Application. At the closing of the
Acquisition, Assignor will assign its entire right, title and interest in the
Assigned Application to Assignee. To Assignor’s knowledge, the execution of this
Agreement will not result in the loss or impairment of the right, title and
interest in the Assigned Application that Assignor will convey to Assignee at
closing.

 

5.14 Claims as to Assigned Application. To Assignor’s knowledge, there are no
actions, suits, investigations, claims or proceedings threatened, pending or in
progress relating to the Assigned Application. To assignor’s knowledge, the
Assigned Application has not been nor is it currently the subject of any
reexamination, reissue, interference proceeding or any similar proceeding and no
such proceedings are pending or threatened. To Assignor’s knowledge, no
settlement agreements, consents, judgments, orders, forbearance to sue or
similar obligations limit or restrict Assignor’s rights in and to the Assigned
Application as the assignee of the entire right, title and interest of two of
the eight named co-inventors listed in the Assigned Application. Assignor has
not asserted any claim against any third party relating to infringement of the
Assigned Application.

 

5.15 Authorization of Assignor. Assignor hereby represents and warrants that
this Agreement has been duly and validly executed and delivered by Assignor, and
constitutes the valid and legally binding obligation of Assignor, enforceable in
accordance with its terms and conditions. The execution, delivery, and
performance of this Agreement has been duly authorized by Assignor, and no other
corporate proceedings on the part of Assignor are necessary to authorize this
Agreement or the transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

6.0 REPRESENTATIONS AND WARRANTIES OF ASSIGNEE

 

6.1 Authorization of Assignee. Assignee hereby represents and warrants that this
Agreement has been duly and validly executed and delivered by Assignee, and
constitutes the valid and legally binding obligation of Assignee, enforceable in
accordance with its terms and conditions. The execution, delivery, and
performance of this Agreement has been duly authorized by Assignee, and no other
corporate proceedings on the part of Assignee are necessary to authorize this
Agreement or the transactions contemplated hereby.

 

7.0 CONFIDENTIALITY

 

7.1 The Assigned Patents Files and the Assigned Application Files shall be
treated by Assignee as “Confidential Information” of Assignor until the closing
of the Acquisition. Thereafter, the Assigned Patents Files and the Assigned
Application Files shall be treated by Assignor as “Confidential Information” of
Assignee. If, for any reason, the Acquisition does not close, Assignee shall
continue to treat the Assigned Patents Files and the Assigned Application Files
as “Confidential Information” of Assignor and, further, Assignee shall comply
with the provisions of Section 2.4 hereof in connection with the return or
disposal of such files and materials.

 

7.2 Each party agrees that it will not disclose, publish, or disseminate
Confidential Information of the other to anyone other than those of its
employees with a demonstrated need to know, and further agrees to take
reasonable precautions to prevent any unauthorized use, disclosure, publication,
or dissemination of Confidential Information. The obligations of confidentiality
contained in this Section will not apply to the extent that it can be
established by the recipient of “Confidential Information” hereunder that such
Confidential Information was; a) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
recipient; b) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the recipient in breach of this Agreement; c) was rightfully disclosed to
recipient by a third party without restriction after the date hereof or d) is
required to be disclosed to comply with any law, order, decree or government or
stock exchange request, in which case (i) the recipient will provide the
disclosing party with prompt written notice so that said disclosing party may
seek a protective order or other appropriate remedy or waive compliance with the
confidentiality provisions hereof and (ii) in the event such protective order or
other remedy is not obtained, or that compliance with the confidentiality
provisions hereof is waived, the recipient will furnish only such portion of
such information which it is advised in writing by counsel is legally advisable
to furnish and will use its reasonable best efforts at the expense of the
disclosing party to obtain reliable assurance, to the extent available, that
confidential treatment will be accorded such information. For purposes of this
Section 7.2, Assignor will be deemed the “disclosing party” until the closing of
the Acquisition and, thereafter, as the “recipient;” whereas Assignee will be
deemed the “recipient” until the closing of the Acquisition and, thereafter, as
the “disclosing party.”

 

7.3 The provisions of this Section 7.0 will survive any termination or
expiration of this Agreement.

 

7



--------------------------------------------------------------------------------

8.0 GENERAL PROVISIONS

 

8.1 Governing Law and Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
Delaware without regard to principles of conflicts of law. Each party hereby
agrees to jurisdiction and venue in the courts of the State of New Jersey or the
Federal courts sitting therein for all disputes and litigation arising under or
relating to this Agreement.

 

8.2 No Waiver. Failure by either party to enforce any provision of this
Agreement will not be deemed a waiver of future enforcement of that or any other
provision.

 

8.3 Independent Contractors. The relationship of Assignor and Assignee
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed (i) to give either party the
power to direct or control the day-to-day activities of the other or (ii) to
constitute the parties as partners, joint venturers, co-owners or otherwise as
participants in a joint or common undertaking.

 

8.4 Section Headings. The section headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

8.5 Interpretation. The parties agree that this Agreement shall be fairly
interpreted in accordance with its terms without any strict construction in
favor of or against either party and that ambiguities shall not be interpreted
against the drafting party.

 

8.6 Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement will be enforced to the maximum extent permissible so
as to effect the intent of the parties, and the remainder of this Agreement will
continue in full force and effect.

 

8.7 Disclaimers. This Agreement does not confer by implication, estoppel, laches
or by any other means any license or any right other than those expressly
granted herein.

 

8.8 Expenses. Except as otherwise expressly provided herein, all parties will be
responsible for their own costs and expenses, including counsel fees, incurred
in connection with this Agreement.

 

8.9 Injunctive Relief. The parties agree that a material default of the
provisions of this Agreement by a party hereto could cause irreparable injury to
the other party for which monetary damages would not be an adequate remedy and
such other party shall be entitled to seek equitable relief, including
injunctive relief and specific performance, in addition to any remedies it may
have hereunder or at law.

 

8.10 Notices. All notices required or permitted to be given hereunder shall be
in writing, shall make reference to this Agreement, and shall be delivered by
hand or dispatched by prepaid air courier or by registered or certified airmail,
postage prepaid, addressed to the President or Chief Financial Officer of the
party to be notified at the address first listed herein as the principal place
of business for such party. Such notices shall be deemed served when received by
the addressee or, if delivery is not accomplished due to some fault of
addressee, when tendered for delivery.

 

8



--------------------------------------------------------------------------------

Either party may give written notice to the other of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at such changed address.

 

8.11 Entire Agreement. This Agreement, including any Schedules and Exhibits
attached hereto, which are hereby incorporated by reference, constitutes the
entire understanding of the parties with respect to the subject matter hereof,
and supersedes all prior agreements or representations, oral or written,
regarding such subject matter. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of both parties.

 

8.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

 

SUMMIT TELECOM SYSTEMS, INC.       ARBINET-THEXCHANGE, INC. By:   /s/ Jack J.
Johnson       By:   /s/ J. Curt Hockemeier

Name:

  Jack J. Johnson       Name:   J. Curt Hockemeier

Title:

  President       Title:   President and Chief Executive Officer

 

9



--------------------------------------------------------------------------------

SCHEDULE I

 

ASSIGNED PATENTS

 

  •   U.S. Patent No. 5,606,602

 

  •   U.S. Patent No. 5,917,897

 

  •   U.S. Patent No. 6,005,925

 

  •   U.S. Patent No. 6,269,157

 

  •   U.S. Patent No. 6,373,929

 

  •   U.S. Patent Application No. 09/851,483

 

  •   International PCT Application No. PCT/US98/26234

 

  •   Japanese Patent Application No. JP 2000 - 527077

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

PATENT ASSIGNMENT

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Summit Telecom Systems, Inc. (“ASSIGNOR”), hereby sells, assigns,
transfers, and sets over its entire right, title, and interest in and to the
patents and patent applications listed below as the “Assigned Patents,”
including any divisional, continuation, continuation-in-part, reissue or
re-examination applications, or patents issuing therefrom (excluding U.S. Patent
No. 6,167,124 and any reissue or re-examination applications associated
therewith, and any patents issuing therefrom) to Arbinet-thexchange, Inc.
(“ASSIGNEE”) and its successors and assigns.

 

Assigned Patents:

 

  •   U.S. Patent No. 5,606,602

 

  •   U.S. Patent No. 5,917,897

 

  •   U.S. Patent No. 6,005,925

 

  •   U.S. Patent No. 6,269,157

 

  •   U.S. Patent No. 6,373,929

 

  •   U.S. Patent Application No. 09/851,483

 

  •   International PCT Application No. PCT/US98/26234

 

  •   Japanese Patent Application No. JP 2000 - 527077

 

ASSIGNOR hereby further sells, conveys, assigns, transfers, and sets over unto
ASSIGNEE ASSIGNOR’s entire right, title, and interest in and to the aforesaid
patents and patent applications in the United States and each and every country
foreign to the United States; and ASSIGNOR further conveys to ASSIGNEE all
priority rights resulting from the Assigned Patents, and all ASSIGNOR’s rights
under any claim, including all causes of action for infringement, which arose at
any time prior and up to the conveyance of said Assigned Patents to ASSIGNEE
under this Patent Assignment.

 

At any time and from time to time after the date of this Patent Assignment, at
ASSIGNEE’s reasonable request and expense, ASSIGNOR promptly shall execute and
deliver, and shall cause its officers and employees (when appropriate) to
execute and deliver, in a form reasonably acceptable to ASSIGNOR, such
instruments of sale, transfer, conveyance, assignment and confirmation as may
reasonably be required, and shall take such other action as ASSIGNEE may
reasonably request, to more effectively transfer, convey and assign to ASSIGNEE
all of ASSIGNOR’s right, title and interest in the Assigned Patents and to
confirm such sale, transfer, conveyance and assignment by ASSIGNOR to ASSIGNEE.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ASSIGNOR has hereunto set its hand and seal on the date
below.

 

SUMMIT TELECOM SYSTEMS, INC. By:   /s/ Jack J. Johnson Name:   Jack J. Johnson
Title:   President Date:   July 21, 2005

 

State of New Jersey    )                                    ) ss               
               County of Middlesex    )                              

 

Subscribed and sworn to before me

this 21 day of July, 2005

 

Marilyn Picot Notary Public of New Jersey

 

My commission expires: 7/21/2008

 

12



--------------------------------------------------------------------------------

EXHIBIT B

 

PATENT ASSIGNMENT

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Summit Telecom Systems, Inc. (“ASSIGNOR”) hereby sells, assigns,
transfers, and sets over its entire right, title and interest ASSIGNOR holds in
and to U.S. Patent Application No. 09/925,758, which published on February 13,
2003 as U.S. Patent Application Publication No. US2003/0033238 Al (the “ ‘758
Application”), to Arbinet-thexchange, Inc. (“ASSIGNEE”) and its successors and
assigns.

 

ASSIGNOR hereby further sells, conveys, assigns, transfers, and sets over unto
ASSIGNEE the entire right, title and interest ASSIGNOR holds in and to the
aforesaid ‘758 Application (as described above) in the United States and each
and every country foreign to the United States.

 

At any time and from time to time after the date of this Patent Assignment, at
ASSIGNEE’s reasonable request and expense, ASSIGNOR shall execute and deliver,
and shall cause its officers and employees (when appropriate) to execute and
deliver, in a form reasonably acceptable to ASSIGNOR, such instruments of sale,
transfer, conveyance, assignment and confirmation, as may be reasonably
required, to more effectively transfer, convey and assign to ASSIGNEE all of
ASSIGNOR’s right, title and interest in the ‘758 Application and to confirm such
sale, transfer, conveyance and assignment by ASSIGNOR to ASSIGNEE.

 

IN WITNESS WHEREOF, ASSIGNOR has hereunto set its hand and seal on the date
below.

 

SUMMIT TELECOM SYSTEMS, INC. By:   /s/ Jack J. Johnson     Jack J. Johnson,
President       Date:   July 21, 2005

 

State of New Jersey    )                                    ) ss               
               County of Middlesex    )                              

 

Subscribed and sworn to before me

this 21 day of July, 2005

 

Marilyn Picot Notary Public of New Jersey

 

My commission expires: 7/21/2008

 

13



--------------------------------------------------------------------------------

EXHIBIT C

 

[Assigned Patents]

 

CERTIFICATION OF CO-INVENTORS

 

In connection with a certain patent acquisition agreement dated May 31, 2005
between Summit Telecom Systems, Inc. (“STS”) and Arbinet-thexchange, Inc.
(“Arbinet”), STS has asked Jack J. Johnson and William F. Coyle to provide a
certification as to certain matters relating to the patents and patent
applications listed below as “STS Patents and Patent Applications.”

 

STS Patents and Patent Applications:

 

U.S. Patent No. 5,606,602

 

U.S. Patent No. 5,917,897

 

U.S. Patent No. 6,005,925

 

U.S. Patent No. 6,269,157

 

U.S. Patent No. 6,373,929

 

U.S. Patent Application No. 09/851,483

 

International PCT Application No. PCT/US98/26234

 

Japanese Patent Application No. JP 2000 - 527077

 

We, the undersigned, hereby certify that (i) we are the joint inventors of the
claimed subject matter in the STS Patents and Patent Applications listed above,
(ii) we have no knowledge of any misjoinder or nonjoinder of inventorship in the
STS Patents and Patent Applications and (iii) each of us has assigned all of his
ownership interests in the STS Patents and Patent Applications to STS (except
for U.S. Patent No. 5,606,602, with respect to which each of the undersigned has
assigned all of his ownership interest to Geophonic Networks, Inc.). Such
assignments of U.S. patents or patent applications by the undersigned to STS
have been filed with the United States Patent and Trademark Office and recorded
at the following respective reel and frame numbers: (a) U.S. Patent No.
5,606,602 – Reel/Frame 7798/0650; (b) U.S. Patent No. 5,917,897 – Reel/Frame
8991/0492; (c) U.S. Patent No. 6,005,925 – Reel/Frame 9010/0354; (d) U.S. Patent
No. 6,269,157 – Reel/Frame 010726/0784; (e) U.S. Patent No. 6,373,929 –
Reel/Frame 010650/0504; and (f) U.S. Patent Application No. 09/851,483 –
Reel/Frame 01207 J/0553. We make no other representations, warranties or
assurances of any kind whatsoever concerning the STS Patents and Patent
Applications or any provisions of, or transactions contemplated by, the
above-referenced patent acquisition agreement between STS and Arbinet.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Messrs. Johnson and Coyle have hereunto set their hand and
seal on the date below.

 

/s/ Jack J. Johnson Jack J. Johnson       /s/ William F. Coyle William F. Coyle
            Dated:   July 21, 2005

 

State of New Jersey    )                                    ) ss               
               County of Middlesex    )                              

 

Subscribed and sworn to before me

this 21 day of July, 2005

 

Marilyn Picot Notary Public of New Jersey

 

My commission expires: 7/21/2008

 

15



--------------------------------------------------------------------------------

EXHIBIT D

 

CERTIFICATION OF GEOPHONIC NETWORKS, INC.

 

In connection with a certain patent acquisition agreement dated May 31, 2005
between Summit Telecom Systems, Inc. (“STS”) and Arbinet-thexchange, Inc.
(“Arbinet”), STS has asked Geophonic Networks, Inc. (“Geophonic”) to provide a
certification as to certain matters relating to U.S. Patent No. 5,606,602 (the “
‘602 Patent”).

 

Geophonic hereby certifies that on June 21, 1996, it assigned all of its
ownership interests in the ‘602 Patent to STS. This assignment has been filed
with the United States Patent and Trademark Office and recorded at USPTO
Reel/Frame 8010/0161. Geophonic makes no other representations, warranties or
assurances of any kind whatsoever concerning the ‘602 Patent or any provisions
of, or transactions contemplated by, the above-referenced patent acquisition
agreement between STS and Arbinet.

 

IN WITNESS WHEREOF, Geophonic has hereunto set its hand and seal on the date
below.

 

GEOPHONIC NETWORKS, INC. By:   /s/ Jack J. Johnson     Jack J. Johnson    
President       Date:   July 21, 2005

 

State of New Jersey    )                                    ) ss               
               County of Middlesex    )                              

 

Subscribed and sworn to before me

this 21 day of July, 2005

 

Marilyn Picot Notary Public of New Jersey

 

My commission expires: 7/21/2008

 

16



--------------------------------------------------------------------------------

EXHIBIT E

 

[Assigned Application]

 

CERTIFICATION

 

In connection with a certain patent acquisition agreement dated May 31, 2005
between Summit Telecom Systems, Inc. (“STS”) and Arbinet-thexchange, Inc.
(“Arbinet”), STS has asked Jack J. Johnson and William F. Coyle to provide a
certification as to certain matters relating to U.S. Patent Application No.
09/925,758, which published on February 13, 2003 as U.S. Patent Application
Publication No. US2003/0033238 AI (the “ ‘758 Application”).

 

We, the undersigned, hereby certify that (i) we have been listed in the ‘758
Application as two of the eight named co-inventors (and, as of the date of this
certification, have not been notified that either of our names have been removed
or deleted as two of the eight named co-inventors from the ‘758 Application),
(ii) each of us has assigned all of his ownership interests in the ‘758
Application to STS, and (iii) we did not participate in the drafting or other
preparation of the ‘758 Application or in its filing with the United States
Patent and Trademark Office (“USPTO”) in August 2001; provided, however, that in
February 2002 patent counsel for the ‘758 Application first presented us with a
copy of the already-filed ‘758 Application in order to solicit from us a signed
combined declaration and power of attorney (authorizing patent counsel to
prosecute the ‘758 Application with the USPTO). We make no other
representations, warranties or assurances of any kind whatsoever concerning the
‘758 Application or any provisions of, or transactions contemplated by, the
above-referenced patent acquisition agreement between STS and Arbinet.

 

IN WITNESS WHEREOF, Messrs. Johnson and Coyle have hereunto set their hand and
seal on the date below.

 

/s/ Jack J. Johnson Jack J. Johnson       /s/ William F. Coyle William F. Coyle
            Date:   July 21, 2005

 

State of New Jersey    )                                    ) ss               
               County of Middlesex    )                              

 

Subscribed and sworn to before me

this 21 day of July, 2005

 

Marilyn Picot Notary Public of New Jersey

 

My commission expires: 7/21/2008

 

17